Mr. Justice Wole
delivered the opinion of the court.
This is an appeal from the District Court of Guayama. The defendant was sentenced to five years in the penitentiary at *396bard labor, and costs, for mayliem (mutilación). At tlie time tlie court was about to pronounce sentence tlie attorney for tlie defendant moved to dismiss tbe case, substantially on tbe ground tbat tlie information was defective, inasmuch as it did not show before what officer the preliminary witnesses had been sworn, it being alleged that section 3 of the Code of Criminal Procedure requires the witnesses to be sworn by the fiscal. The court below overruled the motion. The defendant took no exception to the ruling of the court, as pointed out by section 296 of the Code of Criminal Procedure.
After the trial and finding by the court such an objection went merely to the form of the information, and was governed by section 83 of the Code of Criminal Procedure. The information and judgment being in due form, and no error appearing in the record, the judgment of the District Court of Guayama must be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernandez, Figueras and MacLeary concurred.